         Case 4:20-cv-01004-JJV Document 14 Filed 03/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MARIE E. BELL                                                            PLAINTIFF

V.                            CASE NO. 4:20-CV-1004-BD

ANDREW SAUL, Commissioner
Social Security Administration                                          DEFENDANT

                                         ORDER

       Pending is Commissioner of the Social Security Administration’s Unopposed

Motion to Reverse and Remand. (Doc. No. 13) For good cause shown, the

Commissioner’s motion is GRANTED. This case is remanded under sentence four of 42

U.S.C. § 405(g), for further administrative action.

       SO ORDERED, this 4th day of March, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
